Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/665,215 is presented for examination by the examiner.  Claims 1-20 are pending.


Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive.  Applicant purports prior art, Deras, does not explicitly teach generating, automatically, a customized security configuration for the new application by citing 0041.  Applicant alleges that automatically assigning information or application to security tiers is different from the claim limitation but does not address the profiles that are being generated in this paragraph nor the other cited paragraph 0049.  Deras clearly teaches in these paragraphs and more generally in Fig 3, applications are assigned to custom profiles.  After assigned to a custom profile the user must meet the security policy of that profile in order to open the application (0051).  This can include providing the appropriate unlock credential (0043).  The claim does not require more than what is taught by Deras.  The claim limitation, “generating, automatically, a customized security configuration for the new application” is broad and is anticipated by the custom profile generated for application on the device having particular security requirements.  In view of the foregoing, respectfully the rejection must be maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication 2018/0268149 to Deras et al., hereinafter Deras.
As per claims 1, 8, and 15, Deras teaches identifying, by a processor, a new application on a device (0049); 
receiving, from the device, user data, wherein the user data includes user profile information and user activity information (0038 and 0039); 
evaluating the user data, wherein evaluating the user data includes designating a security level to the user data (0038-0040); 
determining, from evaluating the user data, that a default security configuration for the new application is not secure (0040, 0041, and 0052); 
generating, automatically, a customized security configuration for the new application (0041 and 0049); and 
applying the customized security configuration to the new application (a different profile gets selected and entered in order to allow the application to run; 0041, 0049, and 0053).
As per claims 2, 9, and 16, Deras teaches identifying, from the user data, that the user profile information includes personal information of a user (sensitive information; 0034 and 0035); and 
identifying that the default security configuration does not reach a threshold level of security for the personal information of the user (0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deras in view of USP Application Publication 2015/0207820 to Klug et al., hereinafter Klug.

As per claims 3, 10, and 17, Deras teaches receiving, from the device, system data, wherein the system data includes device information [type of logon implemented and what types of device resources are access; 0042 and 0044), and new application information [which info the application accesses and which device resources it accesses; 0034]; evaluating the system data, wherein evaluating the system data includes designating a security level of the system data (0042); determining, from evaluating the system data, that the default security configuration for the new application is not secure (0041).  Deras does not explicitly teach he system data includes network information.  Klug teaches the system data includes network information when determining which security profile to set on a mobile device (0065) and allows particular applications to be accessed depending on the security profile.  In other words, the network information factors into the policy decision in determining which profile the device is currently operating in.  Knowing where the device is located when the user logs into the device in the system of Deras would increase the security.  A user inputting a strong credential at a trusted location is more trustworthy than the user inputting that same credential elsewhere.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  


Allowable Subject Matter
Claims 4-7, 11-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431